Per Curiam.
We find no evidence sufficient to support a finding that the negligence of defendant Horton, if any, was a proximate cause of plaintiff’s injuries and property damage. Nor do we find evidence sufficient to support a finding that plaintiff was contributorily negligent. Hence, there is no error in the rulings referred to in our preliminary statement.
Other assignments brought forward in appellants’ brief relate to alleged errors in respect of the court’s charge to the jury. However, none of these assignments discloses prejudicial error.
No error.